  Case 1:21-cv-01189-RGA Document 1 Filed 08/19/21 Page 1 of 9 PageID #: 1




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

PATRICK MILLER                         :
                                       :
             Plaintiff,                :       CASE NO.
                                       :
      v.                               :       TRIAL BY JURY DEMANDED
                                       :
NATIONAL RAILROAD                      :
PASSENGER CORPORATION                  :
                                       :
             Defendant.                :


                                  COMPLAINT

                                  THE PARTIES

      1.     Plaintiff, Patrick Miller (“Plaintiff”) was at all times relevant to this

complaint a resident of Philadelphia, Pennsylvania.

      2.     Defendant, National Railroad Passenger Corporation (“Defendant”)

(“Amtrak”) National Railroad Passenger Corporation. Amtrak is the US' intercity

passenger rail provider and its only high-speed rail operator. Plaintiff worked at

Defendant’s 15 South Poplar Street, Wilmington, DE 19801 location.

                                 JURISDICTION


      3.     The jurisdiction of this court is invoked pursuant to the Family

Medical Leave Act (FMLA), the Americans With Disabilities Act (“ADA”), 42

U.S.C. § 12101; and Section 504 of the Rehabilitation Act of 1973 (“Section 504”)

                                           1
  Case 1:21-cv-01189-RGA Document 1 Filed 08/19/21 Page 2 of 9 PageID #: 2




29 U.S.C. § 701 et seq. As such, the Court has original jurisdiction over this

complaint pursuant to 28 U.S.C. §§ 1331 and 1337.

                                      VENUE

      4.     The unlawful employment practices alleged herein were committed

within the State of Delaware. Accordingly, venue lies in the United States District

Court for the District of Delaware under 42 U.S.C. §1339(b).

             EXHAUSTION OF ADMINISTRATIVE REMEDIES

      5.     Prior to the filing of this action, the plaintiff timely filed a Charge of

Discrimination with the State of Delaware Department of Labor and Equal

Employment Opportunity Commission on February 17, 2021.

      6.     On or about May 21, 221, the EEOC issued Plaintiff a “Right to Sue

Notice” which was received by Plaintiff on or about May 23, 2021. EEOC Right to

Sue Notice attached as Exhibit 1.

                                          FACTS

      7.     Miller is a 35-year-old male who was hired as a block operator at

AMTRAK’s Philadelphia location on October 15, 2007.

      8.     By all accounts, Miller was a hardworking and devoted employee

with impeccable integrity during his employment with Amtrak.

      9.     In 2009, Miller was promoted to a train dispatcher.




                                          2
   Case 1:21-cv-01189-RGA Document 1 Filed 08/19/21 Page 3 of 9 PageID #: 3




        10.   At that same time, Miller was diagnosed with diabetes which caused

him impairments that substantially limit major life activities.

        11.   On May 8, 2013, Miller applied for and was approved for FMLA

leave related to his diabetes.

        12.   Miller also took continuous or intermittent FMLA in 2014, 2015,

2016, 2017, 2018, 2019 and 2020 for posterior lumbar decompression and

diabetes.

        13.   In addition, Miller took leave as an accommodation due to him being

a diabetic.

        14.   In April 2020, as a result of the COVID pandemic, Amtrak was

running a reduced schedule and issued a policy that anyone with a pre-existing

medical condition could stay home and be added to an emergency extra list.

        15.   The emergency extra list was only to be used in case of an emergency

to avoid overtime.

        16.   In May 2020, Amtrak requested Plaintiff return to work in the office,

which was approximately 3-4 weeks prior to anyone else on the emergency extra

list.

        17.   Upon returning to work in May 2020, Miller was under the proverbial

microscope by management who began scrutinizing Miller’s actions in a




                                          3
   Case 1:21-cv-01189-RGA Document 1 Filed 08/19/21 Page 4 of 9 PageID #: 4




discriminatory fashion as opposed to individuals who did not take FMLA leave or

had a known disability.

      18.    Upon returning from work, Plaintiff expressed concern to his

Respondent Management Official (RMO) Christian Field regarding him working

with his disability.

      19.    Rather than engaging in the mandatory interactive process, RMO

Field instructed Plaintiff to take the issue up with his union representative.

      20.    Immediately after Plaintiff complained about returning to the office

with his disability, Amtrak and RMO Field reported that Plaintiff was under

investigation for using his desk phone at work for a personal call.

      21.    It was customary for Amtrak train dispatchers to make occasional

phone calls from their desk.

      22.    In the past, Amtrak train dispatchers never received discipline for

making a personal phone call from the desk phone.

      23.    Such conduct does not violate Amtrak’s Northeast Operating Rules

Advisory Committee (“NORAC”) Operating Rule T.

      24.    In July 2020, Amtrak informed Plaintiff he was terminated from his

employment.




                                           4
   Case 1:21-cv-01189-RGA Document 1 Filed 08/19/21 Page 5 of 9 PageID #: 5




       25.    Based on the temporal proximity, Amtrak management retaliated

against Plaintiff for his past FMLA leave and complaining about returning to work

with his known disability.

       26.    For example, during the well know Train 89 accident on April 3,

2016. Dispatcher Michael Franklin was on personal phone call during the accident

and was cleared of any wrongdoing.

           COUNT I-DISABILITY DISCRIMINATION-
 DELAWARE PERSONS WITH DISABILITIES ACT AND AMERICANS
                WITH DISABILITIES ACT-
FAILURE TO ACCOMODATE AND TERMINATION OF EMPLOYMENT

       27.    Paragraphs 1 through 26 are hereby realleged and incorporated herein

by reference as if fully set forth herein.

       28.    Such acts as described above by Defendant, Amtrak, its agents and

employees, constitute unlawful disability discrimination against Plaintiff in

violation of 19 Del. Code §711 et. seq and the Americans with Disabilities Act, 42

U.S.C. §§ 12101 et. seq.

       29.    The Delaware Persons with Disabilities Act and the Americans with

Disabilities Act provides that an individual is entitled to a reasonable

accommodation if he meets the definition of a qualified individual with a

disability.

       30.    If there is a reasonable accommodation that will enable a person to the

essential functions of a job, the employer is obligated to provide it, unless it would

                                             5
   Case 1:21-cv-01189-RGA Document 1 Filed 08/19/21 Page 6 of 9 PageID #: 6




impose an undue hardship on the operation of the business.

       31.    An employee does not have to specifically request a “reasonable

accommodation,” but must only let the employer know that some adjustment or

change is needed to a do a job because of limitations caused by a disability.

       32.    A request for a modified work schedule, particularly when requested

in advance and with specific parameters, represent a reasonable accommodation

for employees with disabilities Ward v. Massachusetts Health Research Inst. Inc,

209 F.3d 29 (1st Cir. 2000) 35.

       33.    People with disabilities may require modified work schedules for a

number of reasons related to their disability, such as medical treatment related to

the disability.

       34.    Rather than initiate an interactive discussion regarding a reasonable

accommodation, Amtrak terminated Plaintiff in violation of the Delaware Persons

with Disabilities Act and the ADA.

       35.    In addition, Defendant unlawfully terminated Miller because of his

disability.

       36.    As a direct and proximate result of Defendant’s unlawful

discrimination, in the nature of disability discrimination, by and through its agents

and employees, Plaintiff Patrick Miller has been injured and has suffered and will

continue to suffer pain, fear, humiliation, anxiety, depression, mental anguish,


                                          6
   Case 1:21-cv-01189-RGA Document 1 Filed 08/19/21 Page 7 of 9 PageID #: 7




emotional distress, physical manifestation of anxiety and potential lost wages and

lost benefits.

                              COUNT II- RETALIATION

       37.       Paragraphs 1 through 36 are hereby realleged and incorporated herein

by reference as if full set forth herein

       38.       Such acts as described above by Defendant, Amtrak, its agents and

employees constitute unlawful retaliation against Plaintiff for her prior ADA

requests.

       39.       As a direct and proximate result of Defendant’s unlawful retaliation, by

and through its agents and employees, Plaintiff, Patrick Miller, has been injured and

has suffered and will continue to suffer pain, fear, humiliation, anxiety, depression,

mental anguish, emotional distress, physical manifestation of anxiety and lost wages

and lost benefits.

                                        COUNT II
                                    FMLA RETALIATION

       40.       Paragraphs 1 through 39 are hereby realleged and incorporated herein

by reference as if full set forth herein.

       41.       Miller also took continuous or intermittent FMLA in 2014, 2015,

2016, 2017, 2018, 2019 and 2020 for posterior lumbar decompression and

diabetes.



                                             7
   Case 1:21-cv-01189-RGA Document 1 Filed 08/19/21 Page 8 of 9 PageID #: 8




        42.   Upon returning to the office in May 2020, Plaintiff Miller suffered an

adverse employment decision when he was terminated by Amtrak.

        43.   The adverse employment decision was causally related to his FMLA

leave since it occurred immediately after his FMLA leave and prior to his return to

work.

        44.   Miller is entitled to equitable relief (including reinstatement and

promotion), economic damages (including lost wages and benefits), liquidated

damages, and interest.

        45.   In addition, Miller will be also entitled to attorneys’ fees, expert

witness fees and other costs. 29 U.S.C. §2617(a)(3); 29 C.F.R. §400(c)

        WHEREFORE, Plaintiff requests this Honorable Court enter a judgment in

his favor and against the Defendants as follows:

        a.    Declare the conduct engaged in by the defendant to be in violation of

the plaintiff’s statutory rights.

        b.    Order the rehiring of the plaintiff at a level which is commensurate

with his time and experience previously held by the plaintiff, or in lieu thereof

granting the plaintiff front pay to compensate him for pecuniary losses he will

suffer as a result of defendant’s wrongful conduct.




                                            8
   Case 1:21-cv-01189-RGA Document 1 Filed 08/19/21 Page 9 of 9 PageID #: 9




          c.   Award the plaintiff back pay compensation for his pecuniary losses

from the date of the wrongful conduct described herein until the date of any

judgment.

          d.   Award the plaintiff sufficient funds to compensate him for his losses,

pain and mental suffering, which cannot otherwise be compensated by equitable

relief.

          e.   Award the plaintiff compensatory such as front pay and punitive

damages not otherwise specified.

          f.   Award the plaintiff any and all other liquidated damages, which

would make the plaintiff “whole”.

          g.   Award the plaintiff attorney fees, the costs of this action, pre-

judgment and post judgment interest, and

          h.   Such other and further relief as this Court deems just and proper.

                                         THE POLIQUIN FIRM, LLC

                                         /s/ Ronald G. Poliquin
                                         Ronald G. Poliquin, Esq.
                                         DE Bar I.D. No. 4447
                                         1475 S. Governors Ave.
                                         Dover, DE 19904
                                         (302) 702-5501
                                         Attorney for Plaintiff Patrick Miller
Dated: August 19, 2021




                                            9
